Citation Nr: 0526135	
Decision Date: 09/23/05    Archive Date: 10/05/05	

DOCKET NO.  03-13 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
foot plantar fasciitis with bone spur, left talonavicular 
joint, and hammertoes.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from January 1987 to 
August 1997, and from September 2001 to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

After this case was forwarded to and received by the Board, 
the veteran sent in color photographs of her feet for the 
purpose of demonstrating left foot swelling which she said 
should support the assignment of the next higher 20 percent 
evaluation in accordance with the Rating Schedule.  She did 
not waive initial RO consideration of this evidence.  
Ordinarily, absent such waiver, the Board would be required 
to return this evidence to the RO for initial consideration.  
After consideration of the evidence on file, however, the 
Board has determined that it may allow the veteran an 
increased evaluation to 20 percent for the issue now pending 
appeal.  Because this constitutes a complete grant of the 
benefit sought (a 20 percent evaluation was specifically 
requested by the veteran), the Board will not return this 
evidence for initial RO consideration but will allow the 
benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran's left foot is affected by mild to moderate 
plantar fasciitis and talonavicular bone spur with mild to 
moderate symptoms, evidence of hammertoes in the 2nd, 3rd and 
4th toes of the left foot.  

3.  There is an indication of swelling on use, but there is 
no marked deformity or characteristic callosities.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for left foot 
plantar fasciitis with talonavicular bone spur and hammertoes 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.20 
4.71a, Diagnostic Codes 5276, 5282 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

A review of the claims folder reveals that the veteran in 
this case has received formal VCAA notice.  All available 
records relevant to the claimed disability are collected and 
on file.  The veteran has been provided a VA examination 
which is adequate for rating purposes.  This decision results 
in an allowance of the benefit sought by the veteran and 
further discussion of VCAA is not warranted.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  This is the rule against pyramiding.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected and the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing.  38 C.F.R. § 4.45.  

Plantar fasciitis is not the subject of a separate diagnostic 
code.  Instead, plantar fasciitis is rated by analogy to pes 
planus (flat feet).  Plantar fasciitis which is mild with 
symptoms relieved by a built-up shoe or arch support is 
noncompensable.  Plantar fasciitis which is moderate with 
weight bearing in the line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet which is bilateral or unilateral warrants a 
10 percent evaluation.  Plantar fasciitis which is severe 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, and indication of swelling 
on use, or characteristic callosities warrants a 20 percent 
evaluation for a single foot.  Plantar fasciitis which is 
pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances, warrants a 
30 percent evaluation for a single foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

A hammertoe deformity warrants a noncompensable evaluation 
for single toes, but may be awarded a 10 percent evaluation 
if this deformity affects all toes, unilateral without 
clawfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  

Analysis:  Historically, the veteran was granted service 
connection for the disability at issue with a 10 percent 
evaluation effective from the date of her initial separation 
in August 1997, but this was suspended when she returned to 
active duty in September 2001.  The 10 percent evaluation was 
resumed upon her separation from her second enlistment in 
August 2002.  The veteran has requested an increased 
evaluation.  

It must also be noted, in evaluating the disability at issue, 
that the veteran is also in receipt of a grant of service 
connection for left tibial tendinitis, which is considered 
secondary to the disability at issue, with a separate 
20 percent evaluation.  The veteran is also in receipt of a 
separate 10 percent evaluation for a left ankle scar, 
residual to left ankle surgery attributable to service.  

In December 1998, the veteran was provided surgery for 
excision of a loose bone fragment and of a left talonavicular 
joint bone spur.  The loose bone fragment was excised and the 
spur was smoothed.  The operative report reveals that this 
surgical procedure was accomplished without adverse result.  

VA outpatient treatment records reveal that the veteran is 
seen intermittently for left foot and ankle pain.  In June 
2002, there was tenderness to palpation.  X-rays were 
reported to show pes cavus and mild hammertoe deformities.  
The veteran was seen in May and September 2003 for left foot 
and ankle pain.  The ankle had full range of motion.  

In April 2005, the veteran was provided a VA examination.  
She provided a history of left foot disability since 1990, 
with gradual onset of pain and swelling of the left ankle.  
She was casted on several occasions during service and used 
anti-inflammatory medication.  She subsequently underwent 
surgery for resection of the bone spur.  There was also noted 
left tibial tendinitis.  She claimed constant pain in the 
left foot, worse with standing and walking, associated with 
weakness, instability and swelling.  She denied locking or 
abnormal motion, however.  

Physical examination revealed that the veteran walked with a 
normal nonantalgic gait with a level pelvis.  There was no 
functional limitation on standing and walking, and no 
evidence of callous formation or unusual shoe wear pattern 
indicating normal weight bearing.  There was pain when she 
rose on heels and toes and when squatting.  There was 
evidence of hammertoes in the 2nd, 3rd and 4th toes of the 
left foot.  There was minimal tenderness to palpation, and no 
evidence of flat feet.  There was tenderness in the medial 
arch and in the plantar aspect of the left heel.  There was 
decreased eversion of 5 degrees, inversion of 5 degrees, 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 40 degrees, with no evidence of instability.  X-ray 
studies of the left foot revealed an Achilles tendon 
insertion spur and flexion deformity of the toes.  No 
fracture was seen and joint spaces were preserved.  Another 
X-ray study of the left ankle resulted in a report of soft 
tissue swelling posteriorly.  Also noted was minimal 
calcaneal spurring.  This physician also reported that the 
veteran presented no swelling in the ankle.  The doctor 
concluded that the veteran's left foot plantar fasciitis with 
a talonavicular bone spur by history, which was status-post 
excision and left foot hammertoes, presented mild to moderate 
symptomatology.  This physician did note his opinion that 
left ankle function may be additionally limited by pain 
following repetitive use or during flareups.  Functional 
impairment would be from mild to moderate.  

The veteran has been in receipt of a 10 percent evaluation in 
accordance with Diagnostic Code 5276 for moderate symptoms 
with pain on manipulation and use of the feet, bilateral or 
unilateral.  The veteran argues, however, that she has 
chronic left foot and ankle swelling which is one of the 
criteria for the next higher 20 percent evaluation for a 
single foot under this diagnostic code.  The veteran 
submitted color photographs of her feet in which it is hard 
to distinguish any particular swelling in the right from 
left.  One of these photographs, however, does appear to 
document left foot swelling.  The veteran herself has written 
arguing that left foot swelling occurs on a chronic basis 
with an increase in symptoms as her workday progresses.  

Although the most recent VA examination indicated that the 
veteran presented no swelling, it is noteworthy that the 
X-ray study taken in connection with this examination did 
document soft tissue swelling.  Under the circumstances, and 
in granting reasonable doubt in the disposition of this 
appeal, the Board will find that her left foot plantar 
fasciitis with bone spur and hammertoes more nearly 
approximates the criteria for a 20 percent evaluation, in 
rating by analogy to Diagnostic Code 5276, based upon a 
finding that there is clear indication of swelling on use.  
This finding and allowance is consistent with the VA 
examiner's opinion that the veteran would suffer additional 
symptoms following repetitive use and during flareups.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

This is also consistent with findings that the veteran has a 
mild hammertoe deformity of three single toes, which under 
Diagnostic Code 5282 would warrant no compensable evaluation.  
This hammertoe deformity has been combined, however, with the 
veteran's left foot plantar fasciitis.  

Finally, the Board would note that the amputation rule at 
38 C.F.R. § 4.68 provides that the combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation as provided by Diagnostic Code 5165.  The 
veteran's preexisting 20 percent evaluation for left tibial 
tendinitis and 10 percent evaluation for left ankle scar when 
combined with the presently awarded 20 percent evaluation for 
left foot plantar fasciitis with bone spur and hammertoe 
deformity now combines to 40 percent in accordance with the 
combined rating table at 38 C.F.R. § 4.25.  Accordingly, no 
higher evaluation for combined left foot-ankle-below-the-knee 
service-connected disability may be awarded.  







ORDER

Entitlement to a 20 percent evaluation for left foot plantar 
fasciitis with postoperative bone spur and hammertoe 
deformities is granted.  



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


